Case 3:16-cv-00673-BJD-JRK Document 167 Filed 11/26/18 Page 1 of 4 PageID 6919



                     UNITED STATES DISTRICT COURT
           MIDDLE DISTRICT OF FLORIDA - JACKSONVILLE DIVISION

   THOMAS COOK and EMANUEL BERMUDEZ,                        Civil Action No. 3:16-cv-673-BJD-JRK
   individually and on behalf of all others similarly
   situated,                                                Judge: Hon. Brian J. Davis
                                 Plaintiff,
           vs.                                              Magistrate Judge: Hon. James R. Klindt

   PALMER, REIFLER & ASSOCIATES, and WAL-
   MART STORES, INC.,
                        Defendants.


                UNOPPOSED JOINT MOTION TO RE-OPEN THE CASE

           Pursuant to the Court’s September 26, 2018 Order [ECF No. 166], Plaintiff,

   Emanuel Bermudez, and Defendant, Palmer Recovery Attorneys, (collectively the

   “Moving Parties”) jointly move the Court to re-open the case in order to seek approval of

   the class action settlement agreement. Defendant Wal-Mart Stores, Inc. does not oppose

   the relief sought in this motion. The Court administratively closed this case and ordered

   the Parties to file a motion to re-open the case by November 26, 2018.

           Since the parties notified the Court of the settlement of this case on September 25,

   2018 [ECF No. 165], they have worked together to finalize details related to the terms of

   this class-wide settlement and expect to have a signed agreement shortly. As part of this

   process, Plaintiff is preparing a motion of preliminary approval, which will be filed with

   the Court once the parties finalize the aforementioned settlement documents. As such,

   good cause exists to re-open the case as the parties continue to work to finalize the

   documents memorializing the terms of the class action settlement reached at the

   September 20, 2018 mediation.




   58580                                       -1-
Case 3:16-cv-00673-BJD-JRK Document 167 Filed 11/26/18 Page 2 of 4 PageID 6920



             WHEREFORE the Moving Parties respectfully move the Court to re-open the

   case, and ask the Court to enter an Order providing two weeks from the date of the order

   re-opening this case for the parties to finalize the settlement agreement and for Plaintiff to

   file his motion for preliminary approval.



                                Certification of Conferral Notice

             The undersigned Plaintiff’s counsel hereby certifies that she conferred with

   counsel for Wal-Mart Stores, Inc., and said counsel does not oppose the relief sought

   herein.




                                                       DEFENDANT PALMER RECOVERY
                                                       ATTORNEYS f/k/a PALMER, REIFLER &
                                                       ASSOCIATES

                                                       By: s/_Ernest H. Kohlmyer, III ___________
                                                       Shepard, Smith, Kohlmyer & Hand, P.A.
                                                            Ernest H. Kohlmyer, III
                                                            MaryGrace Dyleski
                                                            2300 Maitland Center Pkwy., Suite 100
                                                            Maitland, Florida 32751
                                                            Tel: 407-622-1772
                                                            Fax: 407-622-1884
                                                            Email: skohlmyer@shepardfirm.com




   58580                                        -2-
Case 3:16-cv-00673-BJD-JRK Document 167 Filed 11/26/18 Page 3 of 4 PageID 6921




                                           PLAINTIFF EMANUEL BERMUDEZ

                                           By:   s/ Amy L. Wells     _________________
                                                 Keogh Law, LTD
                                                 Keith Keogh (FBN 0126335)
                                                 Amy L. Wells, (Pro Hac Vice)
                                                 55 West Monroe Street, Suite 3390
                                                 Chicago, Illinois 60603
                                                 Tel: 312-726-1092
                                                 Fax: 312-726-1093
                                                 Email: Keith@keoghlaw.com

                                           William Peerce Howard (FBN 0103330)
                                           Amanda J. Allen (FBN 098288)
                                           THE CONSUMER PROTECTION FIRM
                                           TheConsumerProtectionFirm.com
                                           210 A-South MacDill Ave.
                                           Tampa, Florida 33609
                                           Telephone: (813) 500-1500
                                           Billy@TheConsumerProtectionFirm.com
                                           Amanda@TheConsumerProtectionFirm.com




   58580                             -3-
Case 3:16-cv-00673-BJD-JRK Document 167 Filed 11/26/18 Page 4 of 4 PageID 6922




                              CERTIFICATE OF SERVICE

           I hereby certify that on N o v e m b e r 26, 2018 a true and correct copy of

   the foregoing was electronically served on all counsel or parties of record via the

   Court’s CM/ECF system.

                                              By:    s/ Amy L. Wells ______________
                                                    Keogh Law, LTD
                                                    Keith Keogh (FBN 0126335)
                                                    Amy L. Wells, (Pro Hac Vice)
                                                    55 West Monroe Street, Suite 3390
                                                    Chicago, Illinois 60603
                                                    Tel: 312-726-1092
                                                    Fax: 312-726-1093
                                                    Email: Keith@keoghlaw.com




   58580                                    -4-
